Name: Commission Regulation (EC) No 281/94 of 8 February 1994 adjusting the prices fixed in ecus in the fishery products sector for the 1994 fishing year as a result of the monetary realignments
 Type: Regulation
 Subject Matter: monetary relations;  monetary economics;  prices;  agricultural policy
 Date Published: nan

 9 . 2. 94 Official Journal of the European Communities No L 37/5 COMMISSION REGULATION (EC) No 281/94 of 8 February 1994 adjusting the prices fixed in ecus in the fishery products sector for the 1994 fishing year as a result of the monetary realignments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Council Regulation (EC) 3355/93 (10) ; whereas the Community withdrawal and selling prices have been fixed by Commission Regulation (EC) No 3595/93 (n) ; whereas the reference prices have been fixed by Commission Regulation (EC) No 3601 /93 (,2) ; whereas the flat-rate value for the products withdrawn from the market used to calculate the financial compensation and the relevant advance have been fixed by Commission Regulation (EC) No 3596/93 (13) ; whereas the minimum guaranteed price for Atlantic sardine has been fixed by Commission Regu ­ lation (EC) No 3599/93 (14) ; whereas the amount of the compensatory allowance for Mediterranean sardine has been fixed by Commission Regulation (EC) No 3600/ 93 ( l5) ; whereas the amount of annual aid for cephalopod producers in the Canary Islands has been fixed by Regu ­ lation (EEC) No 1658/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as amended by Regulation (EC) No 3528/93 (2), and in particular Article 9 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (3), as last amended by Regulation (EEC) No 1 663/93 (4), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts in the fishery products sector to which the coefficient 1,002583, fixed by Commission Regulation (EEC) No 537/93 (*), as amended by Regula ­ tion (EEC) No 1331 /93 (6), is applied ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the re ­ sulting reduction in the prices and amounts should be specified for each sector concerned and the value of those reduced prices should be fixed ; Article 1 The prices and amounts fixed in ecus for the 1 994 fishing year in the fishery products sector and reduced pursuant to Article 1 of Regulation (EEC) No 3824/92 shall be as set out in the Annex hereto. Whereas the above coefficient must also be applied to the amount fixed in ecus by Council Regulation (EEC) No 1658/93 of 24 June 1993 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands since it is an aid to producers ; Article 2 Whereas, for the 1994 fishing year, the guide prices for fishery products have been fixed by Council Regulations (EC) No 3353/93 (8) and (EC) No 3354/93 (9) ; whereas the Community producer price for tuna has been fixed by This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. (,0) OJ No L 301 , 8 . 12. 1993, p. 6. (") OJ No L 330, 30. 12. 1993, p. 1 . (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 387, 31 . 12. 1992, p. 29. ( «) OJ No L 158, 30 . 6. 1993, p. 18 . O OJ No L 57, 10 . 3 . 1993, p. 18 . (*) OJ No L 132, 29. 5. 1993, p. 114. f) OJ No L 158, 30 . 6. 1993, p. 9 . (8) OJ No L 301 , 8 . 12. 1993, p. 1 . 0 OJ No L 301 , 8 . 12. 1993, p. 4. 0 2) OJ No L 330, 30. 12. 1993, p. 17. H OJ No L 330, 30. 12. 1993, p. 10. (,4) OJ No L 330, 30. 12. 1993, p. 15. H OJ No L 330, 30. 12. 1993, p. 16. No L 37/6 Official Journal of the European Communities 9. 2. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission 9. 2. 94 Official Journal of the European Communities No L 37/7 ANNEX I 1 . Guide prices (or the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 (ECU/tonne) Species Commercial specifications (') Guide priceFreshness category Size Presentation From 1 January to 31 July 1994 and from 1 October to 31 December 1994 From 1 August to 30 September 1994 247 172 1 . Herrings of the species Clupea Extra, A 1 harengus 2. Sardines of the species Sardina pilchardus : (a) Atlantic :  Member States other than Spain and Portugal Extra 3  Spain, Portugal Extra 3 (b) Mediterranean Extra 3 3 . Picked dogfish (Squalus acan-  . thias) bxtra&gt; A 4. Catshanks (Scyliorhinus spp.) Extra, A 1 5. Redfish (Sebastes spp.) A 2 A 26. Cod of the species Gadus morhua °.r A 3 A 2 7. Coalfish (Pollachius virens) or A 3 A 28 . Haddock (Melanogrammus aeglefinus)  ¢ A 2 9. Whiting (Merlangius merlangus) or A 3 10. Ling (Molva spp.) Extra, A 1 , 2 11 . Mackerel of the species Scomber Extra 1 scombrus °r A 2 12. Mackerel of the species Scomber Extra 1 japonicus °r A 2 13 . Anchovies (Engraulis spp.) Extra 2 Whole fish Whole fish Whole fish Whole fish Whole fish Gutted fish with head Whole fish Gutted fish with head Whole fish Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish, with head Gutted fish, with head Gutted fish, with head Gutted fish, with head Gutted fish, with head Whole fish Whole fish Whole fish Whole fish Whole fish 435 416 429 875 688 929 1 286 657 916 778 953 239 299 957 No L 37/8 Official Journal of the European Communities 9 . 2 . 94 (ECU/tonne) Species Commercial specifications (') Guide price Freshness category Size Presentation 802 1 103 [ 4. Plaice (.Pleuronectes platessa) [ 5. Hake of the species Merluccius merluccius [ 6. Megrim (Lepidorhombus spp.) 17. Ray's bream (Brama spp.) 18 . Monkfish (Lophius spp.) 19 . Shrimps of the species Crangon crangon £0 . Edible crab (Cancer pagurus) £1 . Norway lobster (Nephrops norve ­ gicus) 12. Dab (Limanda limanda) 13 . Flounder (Platichthys flesus) 14. Albacore or longfinned tuna (Thunnus alalunga) 15 . Cuttlefish (Sepia officinalis and Rossia macrosoma) 16. Sole (Soles spp.) A 2 Gutted fish, with head or A 3 Gutted fish , with head A 1 Gutted fish with head Extra, A 1 , 2 Whole fish, or gutted fish with head Extra, A 1 Whole fish Extra, A 2, 3 Whole, or gutted with head Extra, A 2, 3 Without head A 1 Simply boiled in water  1 Whole E, A 1 , 2 Whole E, A 2 Tails Extra, A 1 Gutted fish with head Extra, A 1 Gutted fish with head Extra, A 1 Whole fish 1 Gutted fish with head Extra, A 1 , 2 Whole fish Extra, A 2, 3 Gutted fish with head From 1 January to 30 April 1994 From 1 May to 31 December 1994 3 124 1 954 1 491 2 195 4 513 1 680 1 463 4 248 6 184 750 449 1 795 2 095 1 297 4 987 (') The freshneess categories, sizes and presentation are defined to Article 2 of Regulation (EEC) No 3759/92. 9 . 2. 94 Official Journal of the European Communities No L 37/9 2. Guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 (ECU/tonne) Group of products Commercial specifications Guideprice 1 . Sea bream (Dentex dentex and Pagelius spp.) Frozen, in lots or in original packages containing the same products 1 291 2. Squid of the species Loligo patagonica Frozen, not cleaned, in original packages containing the same products 887 3. Squid (Ommastresphes sagittatus) Frozen, not cleaned, in original packages containing the same products 796 4. Illex argentinus Frozen, not cleaned, in original packages containing the same products 750 5. Cuttlefish of the species (Sepia officinalis, Frozen, in original packages containing the same Rossia macrosoma) and Sepiola rondeletti products 1 537 6. Octopus (Octopus spp.) Frozen, in original packages containing the same products 1 408 7. Lesser or Greenland halibut (Reinhardtius Frozen, in original packages containing the same hippoglossoides) products 1 496 8. Whole of hake of the genus Merluccius spp. Frozen, in original packages containing the same products 1 147 9. Fillets of hake of the genus Merluccius spp. Frozen, in original packages containing the same products 1 446 10 .  Prawns of the species Parapenaeus longi- Frozen, in original packages containing the same rostris products 4 887  Other species of the family Penaeidae 6 483 3 . Community producer price for tuna listed in Annex III to Regulation (EEC) No 3759/92 (ECU/tonne) Product Commercial specifications Community producer price after application of the coefficient Yellofin tunas Whole, weighing more than 10 kg/each 1 008 (Thunnus albacares) No L 37/10 Official Journal of the European Communities 9 . 2. 94 ANNEX II Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 \ Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herring of the species Clupea harengus :  from 1 January to 31 July 1994 1 0 0 178 178 and from 1 October to 2 0 0 168 168 31 December 1994 3 0 0 105 105 1 A r 1 0 0 124 124  from 1 August to I 30 September 1994 1 1 u u u / u /r I 3 0 0 73 73 Sardines of the species Sardina pilchardus from the Atlantic : 1 0 0 203 129 (a) Member States other than ^ 2 0 0 203 129 Spain and Portugal | 3 0 0 314 129 4 0 0 203 129 1 0 0 194 124 (b) Spain and Portugal J 2 0 0 194 124 13 0 0 301 124 I 4 0 0 194 124 Sardines of the species 1 0 0 201 128 Sardina pilchardus from 2 0 0 201 128 the Mediterranean 3 q 0 310 128 4 0 0 201 128 Dogfish (Squalus acanthias) 1 525 385 497 350 2 448 315 420 280 3 245 175 210 140 Dogfish (Scyliorhinus spp.) 1 440 330 413 275 2 440 330 385 275 3 303 220 248 127 Redfish 1 0 0 752 752 (Sebastes spp.) 2 0 0 752 752 3 0 0 635 635 Cod of the species 1 926 874 669 514 Gadus morhua 2 926 874 669 514 3 874 720 514 412 4 689 473 391 278 5 484 278 288 185 Coalfish (Pollachius virens) 1 473 473 368 368 2 473 473 368 368 3 468 468 363 363 4 378 273 200 147 9. 2. 94 Official Journal of the European Communities No L 37/ 11 I Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish I Extra, A (') B (') Extra, A (') B (') Haddock (Melanogrammus 1 660 586 513 440 aeglefinus) 2 660 586 513 440 3 564 476 396 271 4 498 410 374 256 Whiting (Merlangius merlangus) 1 498 467 373 249 2 498 467 373 249 3 473 380 342 143 4 330 224 243 137 Ling (Molva spp.) 1 648 496 534 381 2 633 480 518 366 3 572 419 457 305 Mackerel of the species 1 0 0 173 173 Scomber scombrus 2 0 0 173 152 3 0 0 173 142 Spanish mackerel of the 1 0 0 229 202 species Scomber japonicus 2 0 0 229 188 3 0 0 188 153 4 0 0 148 94 Anchovies (Engraulis spp.) 1 0 0 651 366 2 0 0 691 366 3 0 0 569 366 4 0 0 236 236 Plaice (Pleuronectes platessa) : 1 599 566 326 326  from 1 January to 2 599 566 326 326 30 April 1994 3 579 533 326 326 4 453 399 306 306 1 824 778 449 449  from 1 May to 2 824 778 449 449 31 December 1994 * 3 795 732 449 449 4 623 549 421 421 Hake of the species Merluccius 1 2 812 2 643 2 221 2 052 merluccius 2 2 137 1 996 1 659 1 518 3 2 109 1 968 1 631 1 490 4 1 799 1 659 1 406 1 153 5 1 687 1 546 1 321 1 068 Megrim (Lepidorhombus spp.) 1 1 329 1 016 1 251 938 2 1 172 860 1 094 782 3 1 094 782 1 016 703 4 703 391 625 313 No L 37/12 Official Journal of the European Communities 9. 2. 94 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish l Extra, A (') Bf) Extra, AO BO Rays' bream (Brama spp.) 1 1 014 775 954 . 716 2 716 477 656 417 Dab (Limanda limanda) 1 529 467 436 342 2 405 342 311 218 Flounder (Platichthys flesus) 1 298 261 261 205 2 224 186 186 130 Albacore or longfinned tuna 1 1 886 1 018 1 454 1 373 (Thunnus alalunga) 2 1 886 1 018 1 373 1 292 Cuttlefish 1 0 0 830 623 (Sepia officinalis and 2 0 0 830 623 Rossia macrosoma) 3 q q 519 3^ Whole or gutted fish,  , ,with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 1 343 970 3 452 2 685 2 1 716 1 343 3 261 2 493 3 1 716 1 343 3 069 2 302 4 1 437 1 063 2 685 1 918 5 821 448 1 918 1 151 All presentations A (') B (') Shrimps of the 1 983 832 genus Crangon crangon 2 454 454 Sale prices (ECU/tonne) Whole (  ) Edible crabs 1 1 053 (Cancer pagurus) 1 790 Whole Tails E' (') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 3 632 3 632 2 600 4 731 3 172 (Nephrops norvegicus) 2 3 632 2 447 1 453 3 395 2 115 3 2 409 1 720 688 2 004 1 057 4 879 879 344 1 670 501 Gutted fish with head Whole fish Extra, A (') B (') Extra, AO B (') Sole (Solea spp.) 1 3 725 3 311 2 897 2 277 2 3 725 3 311 2 897 2 277 3 3 518 3 104 2 690 2 070 4 2 897 2 484 2 070 1 656 5 2 484 2 070 1 656 1 449 Official Journal of the European Communities9 . 2. 94 No L 37/13 Species Landing area Conversion factor Size (') Withdrawal prices (ECU/tonne) Gutted fish, with head Whole fish Extra, A (') B (') Extra, A (') B (') Mackerel of the species Coastal areas and islands of f 1 0 0 142 142 Scomber scombrus Ireland 0,82 I 2 0 0 142 125 I 3 0 0 142 117 Coastal areas and islands of Corn- f 1 0 0 143 143 wall and Devon in the United 0,83 | 2 0 0 143 126Kingdom I 3 0 0 143 118 Coastal areas from Portpatrick in ( 1 0 0 154 154 south-west Scotland to Wick in 0,89 * 2 0 0 154 136 north-east Scotland and the I 3 0 0 154 127 islands to the west and north of these areas, coastal areas and islands of Northern Ireland Coastal areas from Wick to Aber- f 1 0 0 164 164 deen in the north-east of 0,95 1 2 0 0 164 145 Scotland I 3 0 0 164 135 Sardines of the species Coastal areas and islands of the 1 0 0 132 84 Sardina pilchardus counties of Cornwall and Devon 0 65 « ^ ® ® 132 84 from the Atlantic in the United Kingdom ' 3 0 0 204 84 4 0 0 132 84 Coastal areas of the Atlantic of A - r » n , oc nSpain and Portugal 0,65 3 0 0 195 0 Canary Islands 1 0 0 91 58 n ._ 2 0 0 91 58 ) 3 0 0 141 58 4 0 0 91 58 Hake of the species Coastal areas from Troon in 1 1 884 1 771 1 488 1 375 Merluccius merluccius south-west Scotland to Wick in 2 1 432 1 337 1 111 1 017 north-east Scotland and the 0,67 &lt;3 1 413 1 319 1 093 998 islands to the west and north of 4 1 206 1 111 942 772 these areas .5 1 130 1 036 885 716 Coastal areas and islands of 1 2 530 2 379 1 999 1 847 Ireland 2 1 923 1 797 1 493 1 366 0,90 3 1 898 1 771 1 468 1 341 4 1 619 1 493 1 265 1 037 I 5 1 518 1 392 1 189 962 Albacore or Azores and Madeira n4_ f 1 886 479 683 645longfinned tuna ' I 2 886 479 645 607 (Thunnus alalunga) (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. No L 37/14 Official Journal of the European Communities 9 . 2. 94 ANNEX III 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A.(') B (') Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90 :  From 1 January to 31 July 1994 and 1 October to 31 December 1994  From 1 August to 30 September 1994 Sardines of the species Sardina pilchardus from the Atlantic ex 0302 61 10 : (a) Member States other than Spain and Portugal (b) Spain and Portugal Sardines of the species Sardina pilchardus from the Mediterranean ex 0302 61 10 Dogfish (,Squalus acanthias) ex 0302 65 20 Dogfish (Scyliorhinus spp.) ex 0302 65 50 Redfish (Sebastes spp.) ex 0302 69 31 and 0302 69 33 Cod of the species Gadus morhua ex 0302 50 10 Coalfish (Pollachius virens) ex 0302 63 00 0 0 178 178 0 0 168 168 0 0 105 105 0 0 124 124 0 0 117 117 0 0 73 73 0 0 203 129 0 0 203 129 0 0 314 129 0 0 203 129 0 0 194 124 0 0 194 124 0 0 301 124 0 0 194 124 0 0 201 128 0 0 201 128 0 0 310 128 0 0 201 128 525 385 497 350 448 315 420 280 245 175 210 140 440 330 413 275 440 330 385 275 303 220 248 127 0 0 752 752 0 0 752 752 0 0 635 635 926 874 669 514 926 874 669 514 874 720 514 412 689 473 391 278 484 278 288 185 473 473 368 368 473 473 368 368 468 468 363 363 378 273 200 147 1 2 3 1 2 3 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 1 2 3 1 2 3 1 2 3 4 5 1 2 3 4 9 . 2. 94 Official Journal of the European Communities No L 37/15 \ I Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') I I Extra, A (') B (') Extra, A (') B (') Haddock 1 660 586 513 440 (Melanogrammus aeglefinus) 2 660 586 513 440 ex 0302 62 00 3 564 476 396 271 4 498 410 374 256 Whiting 1 498 467 373 249 (Merlangus merlangus) 2 498 467 373 249 ex 0302 69 41 3 473 380 342 143 4 330 224 243 137 Ling (Molva spp.) 1 648 496 534 381 ex 0302 69 45 2 633 480 518 366 3 572 419 457 305 Mackerel of the species 1 0 0 173 173 Scomber scombrus 2 0 0 173 152 ex 0302 64 10 and ex 0302 64 90 3 0 0 173 142 Spanish mackerel of the 1 0 0 229 202 species Scomber japonicus 2 0 0 229 188 ex 0302 64 10 and ex 0302 64 90 3 0 0 188 153 4 0 0 148 94 Anchovies (Engraulis spp.) 1 0 0 651 366 ex 0302 69 55 2 0 0 691 366 3 0 0 569 366 4 0 0 236 236 Plaice (Pleuronectes platessa) ex 0302 22 00 : 1 599 566 326 326  From 1 January to i 2 599 566 326 326 30 April 1994 3 579 533 326 326 4 453 399 306 306 1 824 778 449 449  From 1 May to 2 824 778 449 449 31 December 1994 3 796 732 449 449 4 623 549 421 421 Hake of the species 1 2 812 2 643 2 221 2 052 Merluccius merluccius 2 2 137 1 996 1 659 1 518 ex 0302 69 65 3 2 109 1 968 1 631 1 490 4 1 799 1 659 1 406 1 153 5 1 687 1 546 1 321 1 068 Megrim 1 1 329 1 016 . 1 251 938 (Lepidorhombus spp.) 2 1 172 860 1 094 782 ex 0302 29 10 3 1 094 782 1 016 703 4 703 391 625 313 Rays' bream (Brama spp.) 1 1 014 775 954 716 ex 0302 69 75 2 716 477 656 417 Dab 1 529 467 436 342 (Limanda limanda) 2 405 342 311 218 ex 0302 29 90 Flounder 1 298 261 261 205 (Platichthys flesus) 2 224 186 186 130 ex 0302 29 90 No L 37/16 Official Journal of the European Communities 9. 2. 94 Species Size (') Reference price (ECU/tonne) Gutted fish with head (') Whole fish (') Extra, A (') B C) Extra, A (') B ( · ) Albacore or longfinned tuna 1 1 886 1 018 1 454 1 373 (Thunnus alalunga) 2 1 886 1 018 1 373 1 292 ex 0302 31 10 and ex 0302 31 90 Cuttlefish 1 0 0 830 623 (Sepia officinalis and 2 0 0 830 623 Rossia macrosoma) 3 0 0 519 311 ex 0307 41 10 Whole or gutted fish, with head (') Without head (') Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 1 343 970 3 452 2 685 ex 0302 69 81 2 1 716 1 343 3 261 2 493 3 1 716 1 343 3 069 2 302 4 1 437 1 063 2 685 1 918 5 821 448 1 918 1 151 All presentations A (') B (') Shrimps of the genus 1 983 832 Crangon crangon 2 454 454 ex 0306 23 31 Whole (') Edible crabs 1 1 053 (Cancer pagurus) 2 790 ex 0306 24 30 Whole (') Tails (') E '(') Extra, A (') B (') Extra.A (') B (') Norway lobster 1 3 632 3 632 2 600 4 731 3 172 (Nephrops norvegicus) 2 3 632 2 447 1 453 3 395 2 115 ex 0306 29 30 3 2 409 1 720 688 2 004 1 057 4 879 879 344 1 670 501 Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Sole (Solea spp.) 1 3 725 3 311 2 897 2 277 ex 0302 23 00 2 3 725 3 311 2 897 2 277 3 3 518 3 104 2 690 2 070 4 2 897 2 484 2 070 1 656 5 2 484 2 070 1 656 1 449 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 9 . 2. 94 Official Journal of the European Communities No L 37/17 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 CN code Description Reference price(ECU/tonne) A. Frozen products falling within CN codes 0303 and 0304 : 0303 31 10 0303 79 71 Hake (Merluccius spp.) ex 0303 78 10 Greenland halibut (Reinhardtius hippoglossoides) 1 272 Sea bream (Dentex dentex and Pagellus spp.) 1 097 Whole fish :  With or without head 771 Fillets :  Industrial blocks, with bones (standard) 1 036  Industrial blocks, boneless 1 220  Individual fillets, with skin 1 055  Individual fillets, skinless 1 132  Blocks in immediate packing weighing not more than 4 kg 1 197 Minced blocks 777 Pieces and other meat 1 023 ex 0304 20 57 ex 0304 90 47 ex 0303 78 10 ex 0304 90 47 B. Frozen products falling within CN code 0306 ex 0306 13 90 | Shrimps of the family (Penaeidae) 4 154 C. Frozen products falling within CN code 0307 Squid of the genus Loligo : ex 0307 49 35  Loligo patagonica : whole, not cleaned 754 cleaned 905 ex 0307 49 31  Loligo vulgaris : whole, not cleaned 1 508 cleaned 1 810 ex 0307 49 33  Loligo pealei : whole, not cleaned 905 cleaned 1 056 ex 0307 49 38  Loligo opalescens : whole, not cleaned 603 cleaned 716 ex 0307 49 38  other species : whole, not cleaned 829 cleaned 980 ex 0307 49 51 Squid (Ommastrephes sagittatus) : whole, not cleaned 677 tube 1 286 cylinder 1 929 Illex spp. ex 0307 99 1 1  Illex argentinus : whole, not cleaned 638 tube 1 212 cylinder 1 818 ex 0307 99 1 1  Illex illecebrosus : whole, not cleaned 638 tube 1 212 cylinder 1 818 ex 0307 99 1 1  Other species : whole, not cleaned 638 tube 1 212 cylinder 1 818 0307 49 1 9 Cuttlefish (Sepia officinalis and Rossia macrosoma and Sepiola rondeleti) 1 306 0307 59 10 Octopus (Octopus spp.) 1 197 No L 37/18 Official Journal of the European Communities 9 . 2 . 94 3. Reference prices for the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnus) skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1604 : Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga): excluding fresh or chilled tuna : 0303 41 11 , 0303 41 13, 0303 41 19 1 175 1 339 1 456 B. Yellowfin tuna (Thunnus albacares): 1 . weighing more than 10 kg each (') ex 0302 32 10, 0303 42 12, 0303 42 32, 0303 42 52 839 957 1 040 2. weighing not more than 10 kg each (') ex 0302 32 1 0, 0303 42 1 8 , 0303 42 38 , 0303 42 58 654 746 812 C. Skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) : 0302 33 10, 0303 43 11 , 0303 43 13, 0303 43 19 520 593 645 D. Fish of the genus Thunnus and Euthynnus, excluding bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : ex 0302 39 19, 0302 69 21 , ex 0303 49 41 , ex 0303 49 43, ex 0303 49 49, 0303 79 21 , 0303 79 23, 0303 79 29 629 717 780 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) to Regulation (EEC) No 3759/92 : Product Form Periods Reference prices (ECU/tonne) Carp falling within Live, weighing at least 1 January to 31 July 1994 1 139 CN code 0301 93 00 800 g 1 August to 30 November 1994 1 422 1 to 31 December 1994 1 315 Atlantic salmon (Salmo salar) fresh, chilled or frozen falling within CN codes ex 0302 12 00  whole  3 321 ex 0303 22 00  gutted  3 690 ex 0304 10 13  gutted without head  4 060 ex 0304 20 13  fillets  4 798 5. Reference prices for the products listed in Annexes IV (B) and V to Regulation (EEC) No 3759/92 Frozen products falling within CN codes 0303 and 0304 : Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35 ex 0303 79 37 ex 0304 20 35 ex 0304 20 37 ex 0304 90 31 ex 0303 79 35 ex 0303 79 37 ex 0304 90 31 Whole fish :  with or without head 773 Fillets :  with bones (standard) 1 586  boneless 1 828  blocks in immediate packing weighing not more than 4 kg 1 915 Minced blocks 986 Pieces and other meat 1 086 9. 2. 94 Official Journal of the European Communities No L 37/ 19 Species Presentation Reference prices(ECU/tonne) 2. Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 / ex 0304 20 21 ex 0304 20 29 4 ex 0304 90 35 ex 0304 90 38 ex 0304 90 39 ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 , ex 0304 90 35, ex 0304 90 38, ex 0304 90 39 3. Coalfish (Pollachius virens) ex 0303 73 00 t ex 0304 20 31 &lt; ex 0304 90 41 ex 0303 73 00, ex 0304 90 41 4. Haddock (Melanogrammus aeglefinus) ex 0303 72 00 f ex 0304 20 33 &lt; ex 0304 90 45 ex 0303 72 00, ex 0304 90 45 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 1 1 0303 74 19 0303 79 61 &gt; 0303 79 63 ex 0304 20 53 ex 0304 90 97 6. Alaska pollack (Theragra chalcogramma) ex 0304 20 85 7. Swordfish (Xiphias gladius) ex 0303 79 87 Whole fish :  with or without head 935 Fillets :  industrial blocks, with bones (standard) 2 032  industrial blocks, boneless 2 348  individual fillets, with skin 2 224  individual fillets, skinless 2 567  blocks in immediate packing weighing not more than 4 kg 2 456 Minced blocks 1 008 Pieces and other meat 1 188 Whole fish :  with or without head 615 Fillets :  industrial blocks, with bones (standard) 1 220  industrial blocks, boneless 1 344  individual fillets , with skin 1 247  individual fillets, skinless 1 379  blocks in immediate packing weighing not more than 4 kg 1 408 Minced blocks 673 Pieces and other meat 809 Whole fish :  with or without head 815 Fillets :  industrial blocks, with bones (standard) 1 820  industrial blocks, boneless 2 391  individual fillets, with skin 2 166  individual fillets, skinless 2 487  blocks in immediate packing weighing not more than 4 kg 2 427 Minced blocks 805 Pieces and other meat 952 Whole fish :  with head 340  without head 365 Fillets 588 Sides 476 Fillets :  industrial blocks, with bones (standard) 933  industrial blocks, boneless 1 086 Whole fish, with or without head 3 192 No L 37/20 Official Journal of the European Communities 9. 2. 94 ANNEX IV Standard values to be used in calculating the financial compensation and die advance pertaining thereto in respect of fishery products withdrawn from the market Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) Herring of the species Clupea harengus and mackerel of the species Scomber scombrus and Scomber japonicus :  United Kingdom, Denmark, Germany 40  Other Member States 15 (b) For shrimps of the species Crangon crangon :  All Member States 10 (c) For other products :  Denmark 35  United Kingdon, Portugal 15  Other Member States 10 2. Used otherwise than as under animal feed (bait included) : (a) Sardines of the species Sardina pilchardus and anchovy (Engraulis spp.) :  All Member States 20 (b) Other products :  Ireland, United Kingdom 20  Other Member States 40 3. Used for purposes other than animal feed 0 9 . 2. 94 Official Journal of the European Communities No L 37/21 ANNEX V The guaranteed minimum price for Atlantic sardines of the species Sardina pilchardus (ECU/tonne) Whole fish Size Extra, A B 1 240 156 2 240 156 3 371 156 4 240 156 The freshness, size and presentation categories shall be those defined pursuant to Article 2 of Council Regulation (EEC) No 3759/92. ANNEX VI Compensatory allowance for Mediterranean sardines of the species Sardina pilchardus :  Sardines, size 3 (E, A) : ECU 120/tonne,  Sardines, size 4 (E, A) : ECU 9/tonne. ANNEX VII Amount of annual aid to cephalopod producer permanently based in the Canary Islands :  ECU 108/tonne.